          Case 1:17-cr-00101-LEK Document 788 Filed 01/21/20 Page 1 of 1                  PageID #: 6723

                                    UNITED STATES DISTRICT COURT
                                                   DISTRICT OF HAWAII
                                                  OFFICE OF THE CLERK
                                             300 ALA MOANA BLVD., RM C-338
                                                 HONOLULU, HAWAII 96850
 Sue Beitia                                                                                           TEL (808) 541-1300
Clerk of Court                                                                                        FAX (808) 541-1303




                                                   January 21, 2020

Kenneth M. Sorenson
Gregg Paris Yates
Office of the United States Attorney
Prince Kuhio Federal Building
300 Ala Moana Blvd., Ste 6100
Honolulu, HI 96850



            IN RE:        U.S.A v. ANTHONY T. WILLIAMS
            CR NO.        CR 17-00101 LEK-01
            USCA NO.      20-10019

Dear Counsel:

        Pursuant to Rule 3(d) FRAP, you are hereby notified that a Notice of Appeal was filed in the above-
entitled case on January 21, 2020.

            All counsel (or Pro Se) should read and follow the enclosed instructions. Thank You.


                                                Sincerely,
                                                Sue Beitia, Clerk

                                                By      /s/ EA, Deputy Clerk




Enclosures

cc:                (01) Anthony T. Williams, pro se appellant, by First Class Mail
                   Lars Robert Isaacson, Esq., standby counsel via CM/ECF
                   with copy of instructions for criminal appeals
                   Transcript Desig. & Ordering Form
                   with instructions and a copy of the
                   docket sheet

            Clerk, 9th CCA sent only Notice of Appeal via ECF
